In a mandamus proceeding to compel the reinstatement of petitioners in their respective positions in the civil service in the board of education, and for the recovery of their salaries during the period of their suspension, peremptory mandamus order modified by. *796striking out the provision thereof requiring the payment to petitioners of compensation and salary for the period commencing May 22, 1934, to the date of their reinstatement and, as so modified, unanimously affirmed, with costs to respondents, on authority of Matter of Barmonde v. Kaplan (266 N. Y. 214), decided by the Court of Appeals February 26, 1935. Present — Young, Hagarty, Carswell, Seudder and Davis, JJ.